UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1023


THOMAS J. JACQUEZ, husband,

                    Plaintiff - Appellant,

             and

THOMAS HERBERT FLUHARTY, in his official capacity as Bankruptcy Trustee;
DIANA R. JACQUEZ, wife,

                    Plaintiffs,

             v.

CITY OF CLARKSBURG, a municipal corporation and political subdivision;
JAMES C. HUNT; MARGARET H. BAILEY; MARTIN G. HOWE; ADAM
BARBERIO; H. KEITH KESLING; JONATHAN R. DAVIS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:14-cv-00027-IMK-MJA)


Submitted: May 16, 2019                                         Decided: May 20, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Thomas J. Jacquez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Thomas J. Jacquez seeks to appeal the district court’s order and judgment

dismissing his civil action. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order and judgment were entered on the docket on January 12,

2017. The notice of appeal was filed on January 2, 2019. Because Jacquez failed to file

a timely notice of appeal or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              3